Case 1:20-cv-00935-AT Document 19 Filed 04/15/20 Page 1 of 5
           Case 1:20-cv-00935-AT Document 19 Filed 04/15/20 Page 2 of 5



Civil Rights Act, 42 U.S.C. § 2000d et seq.; (5) discrimination pursuant to 42 U.S.C. § 1981;

and (6) discrimination pursuant to Article 8 of the New York City Administrative Code,

N.Y.C. Admin. Code § 8-107 et seq. See Compl. ¶¶ 35–105; see also Notice of Removal ¶ 4.

       On February 4, 2020, Defendant removed the action to this Court on the basis of

federal question jurisdiction. Notice of Removal ¶ 13 (“Because [P]laintiff asserts these

several purported claims presenting federal questions, this civil action properly is removed on

the basis of this Court’s original jurisdiction over the federal questions alleged in the

[c]omplaint.”). On February 18, 2020, Defendant filed a pre-motion letter in accordance with

the Court’s Individual Practices in Civil Cases, requesting leave to file a motion to dismiss and

setting forth the basis for the anticipated motion. ECF No. 8. The Court granted Defendant

leave and directed that the motion to dismiss be filed by April 1, 2020. ECF No. 11. On

March 31, 2020, after “re-consideration” of Defendant’s proposed motion to dismiss, ECF No.

14, Plaintiff filed an amended complaint, which asserted only state law claims. ECF No. 13.

Plaintiff filed the amended complaint “pursuant to Fed. R. Civ. P. 15(a)(1)(B).” ECF No. 14;

see Fed. R. Civ. P. 15(a)(1)(B) (“A party may amend its pleading once as a matter of course

within . . . if the pleading is one to which a responsive pleading is required, 21 days after

service of a responsive pleading or 21 days after service of a motion under Rule 12(b) . . . .”).

                                           DISCUSSION

       28 U.S.C. § 1331 provides that “[t]he district courts shall have original jurisdiction of

all civil actions arising under the Constitution, laws, or treaties of the United States.” Under

28 U.S.C. § 1367(a), “in any civil action of which the district courts have original jurisdiction,

the district courts shall have supplemental jurisdiction over all other claims that are so related

to claims in the action within such original jurisdiction that they form part of the same case or


                                                  2
           Case 1:20-cv-00935-AT Document 19 Filed 04/15/20 Page 3 of 5



controversy under Article III of the United States Constitution.” A defendant may remove

“any civil action brought in a State court of which the district courts of the United States have

original jurisdiction.” 28 U.S.C. § 1441(a).

       In the removal context, “the presence or absence of subject matter jurisdiction is

determined based on the complaint in effect at the time of removal and a post-removal

amendment of the complaint that deletes all federal claims, leaving only pendent state claims,

does not divest the district court of its properly triggered subject matter jurisdiction.” Pac.

Legwear, Inc. v. Sizemore, No. 16 Civ. 2064, 2016 WL 2766664, at *2 (S.D.N.Y. May 11,

2016) (internal quotation marks and citation omitted). “[W]hen plaintiffs drop their federal

claims, federal courts have the discretion to determine whether to remand the state claims or to

retain the supplemental jurisdiction that was acquired at the time of removal under 28 U.S.C.

§ 1367.” Spehar v. Fuchs, No. 02 Civ. 9352, 2003 WL 23353308, at *7 (S.D.N.Y. June 18,

2003) (citing Carnegie-Melon Univ. v. Cohill, 484 U.S. 343, 350 (1988)). As a general rule,

however, “when all federal claims are eliminated in the early stages of litigation, the balance

of factors generally favors declining to exercise [supplemental] jurisdiction over remaining

state law claims.” Tops Markets, Inc. v. Quality Markets, Inc., 142 F.3d 90, 103 (2d Cir.

1998); see also Cohill, 484 U.S. at 350 (“[W]hen the federal-law claims have dropped out of

the lawsuit in its early stages and only state-law claims remain, the federal court should

decline the exercise of jurisdiction by dismissing the case without prejudice.”).

       This action is in the early stages of litigation. Other than the parties submitting pre-

motion letters in anticipation of a motion to dismiss, and Plaintiff’s filing of an amended




                                                  3
            Case 1:20-cv-00935-AT Document 19 Filed 04/15/20 Page 4 of 5



pleading, the case has not advanced materially.1 The parties have yet to attend an initial

pretrial conference, let alone begin discovery. See ECF No. 6. District courts typically remand

actions under these circumstances. See, e.g., Pac. Legwear, 2016 WL 2766664, at *4 (“[T]he

Court concludes that there is no reason to depart from that general rule. Given the relatively

early state of the case . . . and notwithstanding the fact that Plaintiff may well be engaging in

some degree of forum shopping, the traditional ‘values of judicial economy, convenience,

fairness, and comity’ that the Court must consider, do not counsel in favor of exercising

jurisdiction.” (citation omitted)); Manginelli v. Homeward Residential, Inc., No. 13 Civ. 2334,

2013 WL 6493505, at *7 (E.D.N.Y. Dec. 9, 2013) (“In light of the withdrawal of all federal

claims in this action prior to any court appearance, dispositive motion or discovery, and upon

consideration of all relevant factors, i.e., judicial economy, convenience, fairness and comity, I

decline to exercise supplemental jurisdiction over the remaining state law claims.”); Certilman

v. Becker, 807 F. Supp. 307, 310 (S.D.N.Y. 1992) (“The pleadings were amended early in the

litigation with no prejudice to defendants, and a remand to state court would merely effectuate

plaintiffs' original choice of a state forum. In such a case, the federal courts’ traditional

aversion to forum-shopping is not substantially implicated.”).

         Because this action is still in the early stages of litigation, the Court declines to

exercise supplemental jurisdiction over the remaining state law claims and remands the case to

state court. See Tops Markets, 142 F.3d at 103.




1
  Although Plaintiff filed his amended complaint on the eve of Defendant filing its motion to dismiss, any prejudice
to Defendant is minor; Defendant will be able to file a nearly identical motion in state court that focuses only on
Plaintiff’s state law claims.
                                                         4
          Case 1:20-cv-00935-AT Document 19 Filed 04/15/20 Page 5 of 5



                                     CONCLUSION

       Accordingly, for the reasons stated above, the matter is REMANDED to the Supreme

Court of the State of New York, New York County. The Clerk of Court is directed to remand

the case to the Supreme Court of the State of New York, New York County and close the case.

       SO ORDERED.

Dated: April 15, 2020
       New York, New York




                                              5
